IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                    : No. 104 EAL 2022
                                                 :
                    Petitioner                   :
                                                 : Petition for Allowance of Appeal
                                                 : from the Order of the Superior Court
              v.                                 :
                                                 :
                                                 :
RONALD HARRIS,                                   :
                                                 :
                    Respondent                   :


                                       ORDER



PER CURIAM

      AND NOW, this 4th day of October, 2022, the Petition for Allowance of Appeal is

GRANTED. The issue, rephrased for clarity, is:


      Whether the Commonwealth, based on constitutional or non-constitutional
      principles, is prohibited from proceeding to trial following a preliminary hearing
      where it presented non-hearsay evidence establishing elements of the crimes
      charged and established the defendant’s identity through hearsay evidence from
      officers who personally interviewed the shooting victim in the immediate aftermath
      of the crime and to whom the victim identified his shooters by name and in the
      photographs.